DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7, 8, 12, 18 and 19 of U.S. Patent No. 11,134,573. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent recites each limitation of the instant application claims, as shown in the table below.
17/486,462
11,134,573
1. A semiconductive device, comprising: 
a printed wiring-board island including a semiconductive-package routing density on a die-side thereof and a printed circuit board routing density on a board-side thereof; 
a printed circuit board onto which the printed wiring-board is mounted, wherein the printed circuit board includes the printed circuit board routing density, and wherein the printed wiring-board island creates an island form factor on the printed circuit board; and 
a semiconductive device package disposed on the printed wiring-board island and coupled to the printed wiring-board island by a ball-grid array, wherein the ball-grid array includes the semiconductive-package routing density.
1. A semiconductive device substrate, comprising: 
a printed wiring-board island including a die side and a board side, wherein printed wiring- board island includes a die-side routing density on the die-side and a board-side routing density on the board-side; and 
a printed circuit board onto which the printed wiring-board island is mounted, wherein the printed circuit board includes a printed circuit board routing density, wherein the printed wiring- board island board-side routing density matches the printed circuit board routing density, and wherein the printed wiring-board island creates an island form factor on the printed circuit board.
4.  The semiconductive device substrate of claim 1, further including a semiconductive device package disposed on the printed wiring-board island and coupled to the printed wiring-board island on the die-side by a ball-grid array, wherein the ball-grid array reflects the semiconductive-package routing density.
2. The semiconductive device of claim 1, wherein the ball-grid array at least partially penetrates the printed wiring-board island.
6. The semiconductive device substrate of claim 1, further including at least one semiconductive device package disposed on the printed wiring-board island and coupled to the printed wiring-board island and to the printed circuit board by a ball-grid array, wherein the ball- grid array at least partially penetrates the printed wiring-board island, and wherein the ball-grid array partially reflects the semiconductive-package routing density.
3. The semiconductive device substrate of claim 1, further including a bump pad embedded within the printed wiring-board island, wherein a ball from the ball-grid array contacts the bump pad.
7. The semiconductive device substrate of claim 6, further including a bump pad embedded within the printed wiring-board island at a trace level, wherein a ball from the ball-grid array contacts the bump pad.
4. The semiconductive device substrate of claim 1, further including a bump pad embedded within the printed wiring-board island, wherein a ball from the ball-grid array contacts and passes through one or more openings in the bump pad.
5. The semiconductive device substrate of claim 1, further including a bump pad embedded within the printed wiring-board island, wherein a ball from the ball-grid array contacts and passes through a mesh structure of the bump pad.
8. The semiconductive device substrate of claim 7, further including a bump pad embedded within the printed wiring-board island at a trace level, wherein a ball from the ball-grid array contacts and passes through a mesh structure of the bump pad.
6. The semiconductive device substrate of claim 1, wherein the semiconductive device package includes a core processor, a baseband processor, a memory module and at least one of a memory-controller hub and a platform-controller hub.
12. (Original) The semiconductive device substrate of claim 1, further including a semiconductive device package disposed on the printed wiring-board island and coupled to the printed wiring-board island on the die-side by a ball-grid array, wherein the ball-grid array reflects the semiconductive-package routing density, wherein the semiconductive device package includes a core processor, a baseband processor, a memory module and at least one of a memory-controller hub and a platform-controller hub.
7. An electronic device, comprising: 
a printed wiring-board island including a die side and a board side, wherein printed wiring-board island includes a die-side routing density on the die-side and a board-side routing density on the board-side; 

a printed circuit board onto which the printed wiring-board island is mounted, wherein the printed circuit board includes a printed circuit board routing density, wherein the printed wiring-board island board-side routing density matches the printed circuit board routing density, and 
wherein the printed wiring-board island creates an island form factor on the printed circuit board; 

a first solder between the printed wiring-board island and the printed circuit board, wherein the first solder electrically connects the printed wiring-board island to the printed circuit board; and 
a second solder bonding, but not electrically connecting, the printed wiring-board island and the printed circuit board.
18. A semiconductive device substrate, comprising: 
a printed wiring-board island including a die side and a board side, wherein printed wiring- board island includes a die-side routing density on the die-side and a board-side routing density on the board-side; 

a printed circuit board onto which the printed wiring-board island is mounted, wherein the printed circuit board includes a printed circuit board routing density, wherein the printed wiring- board island board-side routing density matches the printed circuit board routing density, and 
wherein the printed wiring-board island creates an island form factor on the printed circuit board; 

a reflowed solder-paste printed on one of the printed wiring-board island and the printed circuit board, wherein the reflowed solder paste bonds the printed wiring-board island to the printed circuit board; and 

a thermo-coupling, non-conductive paste also bonding the printed wiring-board island and the printed circuit board.
8. The electronic device of claim 7, further including a semiconductive device package disposed on the printed wiring-board island and coupled to the printed wiring-board island on the die-side by a ball-grid array, wherein the ball-grid array is spaced at the semiconductive-package routing density.
19. The semiconductive device substrate of claim 18, wherein the printed wiring-board island includes trace-layer structure selected from the group consisting of a single trace layer, two trace layers, three trace layers and four trace layers.
20. (Previously Presented) The semiconductive device substrate of claim 19, further including a semiconductive device package disposed on the printed wiring-board island and coupled to the printed wiring-board island on the die-side by a ball-grid array, wherein the ball-grid array at least partially penetrates the printed wiring-board island wherein the ball-grid array reflects the semiconductive-package routing density.
9. The electronic device of claim 8, wherein the semiconductive device package includes a core processor, a baseband processor, a memory module and at least one of a memory-controller hub and a platform-controller hub.
21. The semiconductive device substrate of claim 19, further including a semiconductive device package disposed on the printed wiring-board island and coupled to the printed wiring-board island on the die-side by a ball-grid array, wherein the ball-grid array reflects the semiconductive-package routing density, wherein the semiconductive device package includes a core processor, a baseband processor, a memory module and at least one of a memory-controller hub and a platform-controller hub.
10. The electronic device of claim 8, wherein the semiconductive device package includes a die embedded with a molding compound.
The claims of the patent do not include a die embedded with a molding compound. The claims recite a die-side, which implies that a die would be present. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a molding compound, since it is desirable to protect the die from environmental damage.
11. The electronic device of claim 7, further including a bump pad embedded within the printed wiring-board island, wherein a ball from the ball-grid array contacts the bump pad.
12. The electronic device of claim 7, wherein the ball-grid array at least partially penetrates the printed wiring-board island.
13. The semiconductive device substrate of claim 7, further including a bump pad embedded within the printed wiring-board island, wherein a ball from the ball-grid array contacts and passes through one or more openings in the bump pad.
14. The semiconductive device substrate of claim 7, further including a bump pad embedded within the printed wiring-board island 7, wherein a ball from the ball-grid array contacts and passes through a mesh structure of the bump pad. 
22. The semiconductive device substrate of claim 19, further including: a semiconductive device package disposed on the printed wiring-board island and coupled to the printed wiring-board island on the die-side by a ball-grid array, wherein the ball-grid array at least partially penetrates the printed wiring-board island wherein the ball-grid array reflects the semiconductive-package routing density; and a bump pad embedded within the printed wiring-board island at a trace level, wherein a ball from the ball-grid array contacts and passes through a mesh structure of the bump pad.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814